Citation Nr: 1700510	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  05-37 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tonsillitis. 

3.  Entitlement to service connection for headaches. 

4.  Entitlement to service connection for chronic prostatitis with stricture of urethra, also claimed as prostate cancer.

5.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Air Force from July 1950 to September 1951, and the U.S. Marine Corps from January 1953 to January 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2005, December 2007, and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In January 2007, the Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing, in pertinent part, regarding the issues of entitlement to service connection for hypertension and diabetes mellitus.  A transcript of the hearing is of record. 
In a July 2007 decision, the Board denied the issues of service connection for hypertension and diabetes mellitus, as well as compensation under 38 U.S.C.A. § 1151 for prostate cancer.  The Veteran appealed the portion of the Board's decision denying service connection for hypertension and diabetes mellitus to the United States Court of Appeals for Veterans Claims (Court).  The Board's decision was partially vacated pursuant to an August 2008 Joint Motion for Partial Remand (Joint Motion) on the basis that the Board erred by not obtaining service hospitalization records. 

In May 2009, the issues of service connection for hypertension and diabetes mellitus were remanded for service hospitalization records and a request that the Veteran identify additional post-service treatment records in support of the appeals.

In January 2012, the issues were again remanded because the AOJ had not complied with prior remand directives and for VA examinations.  The case now returns to the Board after satisfactory completion of the ordered development; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In September 2016, the Board notified the Veteran that the VLJ who conducted the January 2007 hearing had retired and was no longer at the Board.  After being advised of the hearing options, the Veteran, through the attorney, responded that he did not want another Board hearing and asked to have the appeals decided based on the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016) and 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  There was no vascular injury or disease during service and chronic symptoms of hypertension were not manifested during service.

2.  Symptoms of hypertension have not been continuous since service separation, and hypertension did not manifest to a compensable degree in the year following separation from service. 

3.  Hypertension was manifested many years after service and is not causally or etiologically related to service.

4.  Hypertension was not caused by service-connected PTSD.

5.  Hypertension worsened in severity due to the service-connected PTSD.

6.  Recurrent attacks of tonsillitis were manifested during service. 

7.  No current residuals of tonsillitis are shown. 

8.  Headaches were manifested and resolved without residuals during service.

9.  The current headache disability had its onset many years after service and is unrelated to service.

10.  Prostatitis with stricture of the urethra was diagnosed and treated during service.

11.  There is no current diagnosis of chronic prostatitis with stricture of the urethra and no residuals related thereto are demonstrated.

12.  Prostate cancer was manifested many years after service and is unrelated to service.

13.  There was no injury or disease of the endocrine system or chronic symptoms of diabetes mellitus during service.

14.  Diabetes mellitus did not manifest to a compensable degree within one year of service.

15.  Symptoms of diabetes mellitus have not been continuous since service separation.

16.  Diabetes mellitus is not causally or etiologically related to active service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension, based on aggravation by service-connected PTSD, are met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for tonsillitis are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  The criteria for service connection for headaches are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4.  The criteria for service connection for chronic prostatitis with stricture of the urethra, also claimed as prostate cancer, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

5.  The criteria for service connection for diabetes mellitus are not met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the July 2005, May 2008, November 2008, July 2009, and February 2010 notice letters, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  Any timing defect was remedied by virtue of issuance of proper notice followed by readjudication of the appeal.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issues on appeal and posed several questions in order to elicit testimony regarding the alleged in-service injury or disease, and past and current symptoms, diagnoses, and treatment for the claimed disabilities for which he sought service-connected disability benefits.   During the course of the hearing, the VLJ advised the Veteran to attempt to obtain private treatment records that pertain to the treatment of the claimed disabilities in the years shortly after service separation and asked the Veteran to provide a medical nexus opinion or evidence of continuous treatment since service in support of the appeals.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with VA examinations in October 2008, August 2010, and August 2015.  The collective medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiner considered the history of the claimed disabilities as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed a thorough examination; therefore, the VA examiners had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinions.  For these reasons, the Board finds that the collective VA examination reports are adequate, and there is no need for further examination or medical opinion.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with tonsillitis and headaches, which are not "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable to these disabilities.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran is not diagnosed with chronic prostatitis with urethral stricture. 

The Veteran is also currently diagnosed with hypertension, diabetes mellitus, and prostate cancer, which are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to these disabilities.  Walker, 708 F.3d 1331.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, diabetes mellitus, and prostate cancer (as a malignant tumor) become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service Connection Analysis for Hypertension

The Veteran contends that service connection is warranted for the currently diagnosed hypertension.  He contends that the current hypertension had its onset and was treated during service and that hypertension symptoms have continued since service.  Alternatively, he asserts that the service-connected PTSD has aggravated hypertension.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding a vascular system injury or disease during service or chronic symptoms of hypertension during service.  The service treatment records are absent of any report, complaint, diagnosis, or treatment for high blood pressure or hypertension.  At both the September 1951 and January 1956 service separation examinations, the vascular system was clinically evaluated as normal and blood pressure readings were within normal limits.  

Because the vascular system was evaluated at the time of service separation in September 1951 and January 1956 and determined to be normal, and blood pressure readings were taken at various times during service and were shown to be within normal limits, the Board finds that a vascular injury, vascular disease, and hypertension are conditions that would have been noted during service, if they had occurred during service; therefore, the lay and medical evidence contemporaneous to service and is likely to reflect accurately the Veteran's physical condition, is of significant probative value, and provides evidence against a finding of vascular injury, vascular disease, or chronic symptoms of hypertension during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  As the weight of the evidence demonstrates no vascular system injury or disease, or "chronic" symptoms of hypertension during service, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.   

The weight of the evidence is against a finding of continuous symptoms of hypertension since service, including to a compensable degree within one year of service separation.  The credible evidence shows that hypertension had its onset no earlier than the 1970s, approximately 14 years after service.  The gap of approximately 14 (or more) years between service and the onset of hypertension symptoms is one factor, along with other factors in this case, that tends to weigh against a finding of continuous symptoms of hypertension after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and evidence of a claimed disability is one factor to consider as evidence against a claim of service connection).  As the weight of the evidence demonstrates no "continuous" symptoms of hypertension since service, including to a compensable degree within the first post-service year, the criteria under 38 C.F.R. § 3.303(b) for presumptive service connection based on "continuous" symptoms of hypertension manifested to a degree of ten percent within one year of service separation are not met.  38 C.F.R. §§ 3.307, 3.309.

Although the Veteran has asserted that hypertension had its onset during service and continued after service, this account is inconsistent with, and outweighed by, the other lay and medical evidence more contemporaneous to service and during many years after service separation.  Because of the inconsistencies, the Board does not find the later account of hypertension as having occurred since service to be credible; therefore, it is of no probative value.

The weight of the evidence is against finding that hypertension was caused by service or the service-connected PTSD.  After review of the record and interview and examination of the Veteran, the August 2010 VA examiner opined that it was as likely as not that the Veteran's hypertension, like most cases of hypertension, was essential in nature.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007) (defining "essential hypertension" as "hypertension occurring without discoverable organic cause").  It is also noted that diagnosis and treatment for hypertension pre-dated the PTSD diagnosis and treatment, which provides further evidence against finding that hypertension was caused by PTSD.  

The evidence is in equipoise on the question of whether hypertension was aggravated by the service-connected PTSD.  In December 2009, the Veteran submitted articles discussing a possible link between PTSD and the development or aggravation (worsening in severity) of hypertension.  After review of the record and interview and examination of the Veteran, the August 2010 VA examiner assessed that PTSD could have aggravated hypertension.  Although the August 2010 VA examiner used a speculative term when providing the medical opinion, the VA medical opinion, viewed in the context of medical literature linking PTSD to the aggravation of hypertension and treatment records showing elevated blood pressure under periods of stress (e.g., November 2004 VA primary care), is sufficient to establish secondary aggravation.  38 C.F.R. § 3.310.  In consideration thereof, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for hypertension based on secondary aggravation by PTSD are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection Analysis for Tonsillitis

The Veteran generally contends that he has tonsillitis or tonsillitis residuals related to tonsillitis treated during service.  He seeks service connection on this basis.   

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence shows no currently diagnosed tonsillitis, to include any residuals of tonsillitis.  Although recurrent attacks of tonsillitis were manifested during service, the mouth and throat were clinically evaluated as normal at the January 1956 service separation examination, and post-service treatment records show no diagnosis of, or treatment for, tonsillitis or any residual of the in-service tonsillitis.  See July 1954 service clinical record (noting recurrent episodes of hoarseness and a provisional diagnosis of acute laryngitis); January 1955 service clinical record (noting a history of several attacks of tonsillitis for the past several years and difficulty with hoarseness and a diagnosis of hysterical aphonia); January 1956 service separation examination report (noting a normal mouth and throat).  

While the Veteran is competent to report any symptoms that come to him through the senses at any given time, he is not competent to diagnose tonsillitis when tonsillitis symptoms were treated and resolved during service and have not recurred since service.  The weight of the lay and medical evidence of record shows no current diagnosis of tonsillitis; therefore, the Veteran's lay opinion that he has current tonsillitis or residuals related to service is of no probative value.  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  Because the overall evidence of record shows no current tonsillitis diagnosis, and no diagnosed residuals of tonsillitis, the preponderance of the evidence is against the appeal, and service connection for tonsillitis must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Service Connection Analysis for Headaches

The Veteran contends that the current headaches had their onset during service and have continued since service.  In a September 2011 statement, the Veteran wrote that he sustained a head injury in service in November 1955 after falling from the bridge into a troop carrier while aboard the U.S.S. Telfair.  He reported that he has had headaches since the in-service head injury.

After review of the lay and medical evidence, the Board finds that the evidence shows that non-chronic headaches were manifested during service.  During service, the Veteran reported and received treatment for headaches, among other symptoms, which were attributed to a diagnosis of passive aggressive reaction by service medical providers.  See July 1951 service recommendation from neuropsychiatric services and August 1951 service recommendation for administrative discharge (noting passive aggressive reaction, chronic, manifested by non-somatic complaints, backache, headache, stomach trouble, and acute emotional outbursts).

The weight of the evidence is against finding that the current headaches are related to service, to include headache symptoms therein.  At the August 2015 VA examination, the Veteran reported that he had frequent headaches during service but the headaches subsided after service.  The Veteran reported that he had not been diagnosed with or treated for a headache disorder during his lifetime and only currently had headaches occasionally that responded to over the counter medication.  The August 2015 VA examiner wrote that the Veteran had not required any headache-specific medication or treatment related to the reported headaches during the service.  The August 2015 VA examiner added that review of the currently available medical records confirmed that the Veteran did not have a diagnosed headache condition or treatment for such at this time or in the past based on the medical records that were available at the time.  The August 2015 VA examiner then noted that, by the Veteran's own admission, the headaches he was having in service subsided after he left the service and that such fact argued against any definitive link between the occasional headaches that Veteran currently experienced from time to time were related to the severe and frequent headaches that he reportedly experienced during the service.

Because the August 2015 VA examiner based the medical opinion on adequate facts and data and supported the opinion was adequate rationale, it is of significant probative value.  There is no competent medical opinion to the contrary of record.

Although the Veteran has asserted that headaches had their onset during service and continued after service, this account is inconsistent with the history of headache symptoms reported at the August 2015 VA examination.  Because of the inconsistencies, the Board does not find the account of headaches since service to be credible; therefore, it is of no probative value.

Thus, the weight of the evidence is against a finding that headaches were incurred in or otherwise caused by active service.  In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the appeal of service connection for headaches; consequently, the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Chronic Prostatitis/Claimed Prostate Cancer

The Veteran contends that the current prostate cancer was causally related to urethritis and prostatitis during service.  He asserts that he first had urinary symptoms during service, which was manifested by difficulty with and burning on urination.  

After review of all the lay and medical evidence of record, the Board finds that the evidence shows that prostatitis and urethritis were manifested and treated during service, while prostate cancer was not shown in service.  At various times during both periods of active service, the Veteran received treatment for urethritis.  In February 1955, the Veteran was hospitalized and treated for prostatitis, stricture, and a kidney infection.  See March 1955 service clinical record.  No symptoms, diagnosis, or treatment for prostate cancer are shown in service.    

The weight of the evidence shows no currently diagnosed prostatitis diagnosis, including no residuals of the in-service prostatitis.  Also, the weight of the evidence is against finding that current prostate cancer symptoms were continuously manifested since service, to include to a compensable degree within one year of service.  Rather, prostate cancer was manifested many years after service and is unrelated to service.  In October 1956 (i.e., within one year of service separation), a provisional diagnosis of possible chronic prostatitis was made.  In June 1957, the Veteran was diagnosed with chronic prostatitis due to an unknown organism.  Nonetheless, at the October 1958 VA examination, the VA examiner considered the Veteran's history of prostatitis and urethritis, evaluated the genitourinary system, and noted that the urinary stream had been normal since a dilation had been performed approximately one year before and the prostate was negative.  

At the October 2008 examination, the Veteran reported that he had no prostate problems after the stricture dilation until 2002 when he was found to have an elevated prostate-specific antigen (PSA) of 5.8.  In May 2002, he reported that he was diagnosed with prostate cancer.  Thus, there is an approximate 45 year gap between the prostatitis manifested during service and the diagnosis of prostate cancer, which is evidence against a finding of service incurrence.  See Buchanan at 1336; see also Maxson at 1333.  

After review of the record and interview and examination of the Veteran, the October 2008 VA examiner opined that there were no residuals of the chronic urethritis that occurred in service.  In support of the medical opinion, the October 2008 VA examiner explained that the Veteran was asymptomatic after service until 2002 when he was noted to have elevated PSA and was diagnosed with prostate cancer.  The October 2008 VA examiner noted that the Veteran denied chronic urinary infections or any urinary symptoms after leaving the service in 1956 until 2002 and, thus, had no residuals of the chronic urethritis or urethral stricture present during service.  The October 2008 VA examiner added that the Veteran had a retrograde urethrogram (RUG) on July 1, 2002, which showed no significant stricture and further supports that there were no residuals from the stricture or chronic prostatitis during service.  
 
The October 2008 VA examiner also wrote that prostate cancer was diagnosed in 2002 secondary to an elevated PSA and was unlikely a result of the chronic urethritis in service.  The October 2008 VA examiner noted that erectile dysfunction started after the prostatectomy and was not present prior to the prostatectomy; therefore, it was more likely than not a result of the prostatectomy and not of the chronic urethritis while in service.

The October 2008 VA examiner had adequate facts and data on which to base the medical opinion and provided adequate rationale for the medical opinion.  For these reasons, the opinion is of significant probative value.  There is no competent medical opinion to the contrary of record.

Although the Veteran has asserted that he has chronic prostatitis related to service or that the prostate cancer diagnosed in 2002 was related to service, he is a lay person and, under the specific facts of this case that include no in-service symptoms of prostate cancer and no symptoms for decades after service, does not have the requisite medical training or credentials to be able to diagnose prostatitis or render a competent medical opinion regarding the cause of prostate cancer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  The etiology of the Veteran's prostate cancer is a complex medical etiological question dealing with the origin and progression of the genitourinary system, and prostate cancer is a disorder diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to relate genitourinary symptoms that he experienced at any time, he is not competent to opine on whether there is a link between prostate cancer, symptoms of which were manifested many years after service, and active service, including urethritis and prostatitis during service, because such a medical opinion requires specific medical knowledge and training.  For these reasons, the Veteran's unsupported lay opinion is of no probative value.    

Thus, the weight of the evidence is against a finding that prostatitis with urethral stricture was incurred in or was otherwise caused by active service.  In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the appeal of service connection for chronic prostatitis with urethral stricture; consequently, the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Diabetes Mellitus

The Veteran contends that symptoms of the current diabetes mellitus had their onset during service.  He asserts that the sugar in the urine demonstrated during the first period of active service and protein in the urine demonstrated within one year of separation from the second period of active service were manifestations of the current diabetes mellitus type II and symptoms of diabetes mellitus type II have continued since service.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of endocrine injury or disease during service or chronic symptoms of diabetes mellitus type II during service.  The available service treatment records are absent of any report, complaint, diagnosis, or treatment for diabetes mellitus type II.  At both the September 1951 and January 1956 service separation examinations, the endocrine system was clinically evaluated as normal, and the urinalysis was negative.  

Because the endocrine system was clinically evaluated at the September 1951 and January 1956 service separation examinations and determined to be normal at those times, the Board finds that an endocrine system injury, endocrine system disease, 

and diabetes mellitus type II are conditions that would likely have been noted during service, if they had actually occurred; therefore, the lay and medical evidence generated contemporaneous to service, which shows no endocrine system injury or disease, and no chronic symptoms of diabetes mellitus during service, and no clinical findings suggestive of diabetes, is likely to reflect accurately the Veteran's physical condition, so is of significant probative value and provides evidence against a finding of endocrine system injury, endocrine system disease, or chronic symptoms of diabetes mellitus during service.  See Buczynski, 24 Vet. App. at 224; Kahana, 24 Vet. App. at 438; see also Fed. R. Evid. 803(7).  As the weight of the evidence demonstrates no endocrine system injury or disease, or "chronic" symptoms of diabetes mellitus during service, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.   

The weight of the evidence is against a finding of continuous symptoms of diabetes mellitus type II since service, including to a compensable degree within one year of service separation.  The earliest evidence of diabetes mellitus is in 1997, approximately 41 years after service.  The gap of approximately 41 years between service and the onset of diabetes mellitus symptoms is one factor, among other factors in this case, that tends to weigh against a finding of continuous symptoms of diabetes mellitus after service separation.  See Buchanan at 1336; see also Maxson at 1333.  As the weight of the evidence demonstrates no "continuous" symptoms of diabetes mellitus since service, including to a compensable degree within the first post-service year, the criteria under 38 C.F.R. § 3.303(b) for presumptive service connection based on "continuous" symptoms of diabetes mellitus manifested to a degree of ten percent within one year of service separation are not met.  38 C.F.R. §§ 3.307, 3.309.

The Board has considered the Veteran's competent lay account of diabetes mellitus symptoms during and since service; however, because the account is inconsistent with, and outweighed by, other lay and medical evidence that is more 

contemporaneous to service that shows no endocrine injury, disease, or symptoms, and the post-service lay and medical evidence showing an onset of diabetes mellitus approximately 41 years after service, it is not deemed credible, so is of no probative value.  

The weight of the evidence is against a finding that the diabetes mellitus type II, which was manifested many years after service, is otherwise related to service.  There is no competent evidence linking the Veteran's diabetes mellitus type II to service.  Because there was no endocrine injury or disease during service and no diabetes mellitus symptoms during service, there is nothing in service to which diabetes mellitus type II could be related by competent opinion evidence.     

Diabetes mellitus type II is not a simple medical condition capable of lay diagnosis, but involves complex body systems, particularly the endocrine system, that are unseen by the lay person.  Accordingly, the Veteran, as a lay person, under the facts of this case, does not have the medical expertise to render a competent medical opinion regarding the probability of a nexus relationship between diabetes mellitus and service.  While the Veteran is competent to report elevated blood sugar at any given time, he is not competent to diagnose diabetes mellitus type II or render an opinion regarding its etiology.  Such opinions as to causation involve making findings based on medical knowledge and clinical testing results, and the endocrine system is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Furthermore, the weight of the lay and medical evidence shows that diabetes mellitus type II symptoms began approximately 
41 years after service separation.  This evidence outweighs any lay opinion that symptoms of diabetes mellitus type II that began many years after service is related 

to service.  In consideration of the foregoing, the Board finds that the preponderance of the evidence weighs against the appeal; therefore, service connection for diabetes mellitus type II must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension, based on secondary aggravation by service-connected PTSD, is granted.

Service connection for tonsillitis is denied.

Service connection for headaches is denied.

Service connection for chronic prostatitis with stricture of urethra, also claimed as prostate cancer, is denied.

Service connection for diabetes mellitus is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


